          Case 1:21-cv-00455-DLF Document 10 Filed 05/06/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 CJW CONTRACTORS, INC.,                              )
                                                     )
                     Plaintiff,                      )
                                                     )
               v.                                    )       Civ. A. No. 21-cv-00455-DLF
                                                     )
 ALEJANDRO MAYORKAS, et al.,,                        )
                                                     )
                    Defendants.                      )
                                                     )

       NOTICE OF CONSENT TO ASSIGNMENT TO MAGISTRATE JUDGE

       Pursuant to Federal Rule of Civil Procedure 73(a) and 28 U.S.C. § 636(c)(1), Defendant

respectfully provides notice that it consents to the assignment of this action to a Magistrate Judge

for all purposes. Defendant understands that the case will not be assigned to a Magistrate Judge

for all purposes unless Plaintiff similarly consents. See LCvR 73.1.

Dated: May 6, 2021,
Washington, DC
                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney

                                               BRIAN P. HUDAK
                                               Acting Chief, Civil Division


                                               By:           /s/Thomas Duffey
                                                     THOMAS W. DUFFEY
                                                     Assistant United States Attorney
                                                     555 Fourth Street, NW
                                                     Washington, DC 20530
                                                     (202) 252-2510
                                                     thomas.duffey@usdoj.gov

                                               Attorneys for the United States of America
